UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA

.IAN 1 7 2012

C|erk. U.S. Distrlct & Bankruptcy

MARCEL LIONEL SE_]QUR, ) Courts for the Dlstrlct of columbia
)
Petiti0ner, )
)

v. § Civil Action No.  
FEDERAL BUREAU OF PRISONS, )
)
Respondent )
MEMORANDUM OPINION

This matter comes before the Court on review of petitioner’s application to proceed in
forma pauperis and his pro se petition for a writ of mandamus. The Court will grant the
application and deny the petition.

Petitioner seeks an order compelling the Federal Bureau of Prisons to issue a decision on
the appeal of his inmate grievance to the BOP’s Central Offlce. He explains that the Central
Offlce "asked for an extension of time up to September ll, 201 l, to respond to the
administrative appeal," and that the BOP neither has answered nor requested additional time to
do so. Pet. at 2.

Mandamus relief is proper only if "(1) the plaintiff has a clear rightrto relief; (2) the
defendant has a clear duty to act; and (3) there is no other adequate remedy available to plaintiff."
Council of and for the Blind of Delaware Counly Valley v. Regan, 709 F.Zd 1521, 1533 (D.C.
Cir. 1983) (en banc). The party seeking mandamus has the "burden of showing that [his] right to
issuance of the writ is ‘clear and indisputable."’ Gulfstream Aerospace Corp. v. Mayacamas

Corp., 485 U.S. 271, 289 (1988) (citing Bcmkers Lzfe & Cas. C0. v. Holland, 346 U.S. 379, 384

(1953)).

"If the inmate does not receive a response within the time allotted for reply, including
extension, the inmate may consider the absence of a response to be a denial at that level." 28
C.F.R. § 542.18. Petitioner may treat the Central Offrce’s lack of a timely response as a denial of
his appeal.

The Court concludes that petitioner has not demonstrated his entitlement to mandamus
relief, and his petition will be denied. An Order consistent with this Memorandum Opinion will

be issued separately on this same date.

o /%,l/
U t?e'/§'1s{r:‘c4t/;%ge

Date:  U/ %)L